NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                    Is not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit

                                          04-1434

                                    UNITED STATES,

                                                           Plaintiff-Appellee,

                                             v.

                                 LEONARD GULDMAN
                              and L&M FIRING LINE, INC.,

                                                          Defendants–Appellants.

                            ___________________________

                            DECIDED: February 18, 2005
                            ___________________________

Before RADER, Circuit Judge, PLAGER, Senior Circuit Judge, and PROST, Circuit
Judge.

RADER, Circuit Judge.

       Leonard Guldman and L&M firing Line, Inc. (collectively, L&M) appeal the

decision of the United States Court of International Trade denying their motion for

summary judgment on the questions of whether service of the summons and complaint

were improper, precluding that court from exercising personal jurisdiction over

defendants; and if not improper, whether the statute of limitations bars the government’s

claims. United States v. Leonard Guldman, Inc., 343 F. Supp. 2d 1219 (Ct. Int'l Trade

2004) Because we conclude that service was proper and the complaint was filed within

the period permitted by L&M’s waiver of the statute of limitations, this court affirms.
       Summons was served on defendants in this case by a “Special Agent

Investigative Assistant” employed by United States Customs. This court agrees with the

Court of International Trade that 19 U.S.C. § 1589a(2) controls this issue, and affirms its

decision that service was proper. See also United States v. Kahn, 2004 U.S. Dist.

LEXIS 26636 (M.D. Fla., Nov. 29, 2004).

       The additional question here is whether a waiver for a period of one year

“commencing with the date of execution” and executed on February 5, 2002, was still in

effect on February 5, 2003, when the Government filed its complaint in the Court of

International Trade. This court treated an almost identical question in United States v.

Inn Foods, Inc., 383 F.3d 1319 (Fed. Cir. 2004). Inn Foods also dealt with a waiver

agreement between an importer and Customs, in that case written "for a period of two

years, commencing on December 14, 1999." Id. at 1323. This court compared the

waiver of Inn Foods to the wording in the Court of International Trade Rule 6(a), which

regulates the procedure applicable for computing any time period prescribed or allowed

by the rules. Rule 6(a) specifies a period of time that "begins to run [from]" a certain

date, and also that "the day of the act, event, or default from which the designated

period of time begins to run shall not be included." This court found that although the

wording of the Inn Foods waiver differed from that of Rule 6(a), the message it

conveyed was the same: both phrases identify a starting date, defined in the waiver as

a "commencing" date and in the Rule as a "begin[ning]" date. Id. at 1324. The wording

of the waiver in Inn Foods was similar enough to that of Rule 6(a) to justify application of

Rule 6(a)’s calculation method, which does not include the commencement date.




04-1434                                      2
         The waiver in this case specified a period “commencing with the date of

execution,” and is not clearly distinguishable from that of Inn Foods. Therefore, the

waiver in this case identifies a “commencing” date as did that in Inn Foods. The waiver

in this case, “commencing with” February 5, 2002, was therefore still in effect on

February 5, 2003, when Customs timely filed its complaint in the Court of International

Trade.




04-1434                                   3